Appeal from a judgment of the Monroe County Court (John J. Connell, J.), rendered November 1, 2004. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously modified as a matter of discretion in the interest of justice by reducing the sentence to an indeterminate term of imprisonment of 77a to 15 years and as modified the judgment is affirmed,.
*1299Memorandum: On appeal from a judgment convicting him upon his plea of guilty of criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [12]), defendant contends that County Court erred in sentencing him in absentia. We reject that contention. The record establishes that the court had before it sufficient information to determine that defendant’s failure to appear on both the initial date scheduled for sentencing and the adjourned date was willful and thus that defendant had forfeited his right to be present (see generally People v Corley, 67 NY2d 105, 109-110 [1986]; People v Sanchez, 65 NY2d 436, 443-444 [1985]). We agree with defendant, however, that the enhanced sentence is unduly harsh and severe. Thus, as a matter of discretion in the interest of justice (see CPL 470.15 [6] [b]), we modify the judgment by reducing the sentence to an indeterminate term of imprisonment of 7V2 to 15 years. Present—Hurlbutt, J.P., Martoche, Smith, Fahey and Green, JJ.